DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This communication is responsive to the RCE filed on 3/18/22.  
Claim(s) 1-21 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Manglik, U.S. Patent/Pub. No. US 2012/0239739 A1, and Bryant JR. U.S. Pub. No. 2019/0195852 A1, and further in view of Akolkar, U.S. Pub. No. 2016/0162909 A1.
As to claim 1, Agarwala teaches a method comprising: 
wherein each cloud constituted of software components and data services, wherein applications are hosted based on said software components and said data services for processing user requests in the corresponding cloud (Agarwala, page 1, paragraph 6; page 6, paragraph 75; i.e., [0006] a set of workload requirements and a set of system resource configurations for a set of hardware and software
components associated with a storage cloud; generate a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations so that the set of workload requirements; [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met); 
wherein a policy defined for a corresponding cloud specifies a respective constraint to be enforced on said software components in said corresponding cloud hosted on said software components process user requests (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., [0005] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations so that the set of workload requirements are met; and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components); 
wherein the action is to be performed in said corresponding cloud when said condition is satisfied during operation of said corresponding cloud after said corresponding cloud is provisioned and configured (Agarwala, page 1, paragraph 8; page 6, paragraph 75; i.e., [0008] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements (equivalent to condition) and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations (equivalent to action) so that the set of workload requirements are met (equivalent to condition is satisfied); and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components; [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. Specifically, the resource discovery can include determining a number and a configuration of each of the available resources.  In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met);
receiving deployment details of a first cloud of a first customer, said deployment details comprising details of software components and data services hosted in said first cloud (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., [0005] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations so that the set of workload requirements are met; and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components; [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. Specifically, the resource discovery can include determining a number and a configuration of each of the available resources.  In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met).  
But Agarwala failed to teach the claim limitation wherein maintaining a policy data specifying respective policies defined by a plurality of customers in their corresponding clouds, wherein each cloud is processing user requests in the corresponding cloud; software components and said data services hosted in said corresponding cloud in a duration said applications hosted on said software components process user requests; wherein the corresponding constraint specifies a respective pair of a condition and an action, wherein the condition is specified with respect to at least one of said software components and said data services; determining a set of one or more policies of potential interest to said first customer from said respective policies specified in said policy data based on said deployment details of said fist cloud; and recommending said set of one or more policies of potential interest for said customer for applying in said first cloud; wherein said determining and said recommending are based on the policy data specifying respective policies defined by the one or more customers in their corresponding clouds.
However, Manglik teaches the limitation wherein determining a set of one or more policies of potential interest to said first customer from said respective policies specified in said policy data based on said deployment details of said fist cloud (Manglik, page 2, paragraph 30; i.e., [0030] users including user authentication and authorization information; a list of clouds (172-1, ... 172-N) and available cloud configurations for each cloud 172-i; information pertaining to applications, and policies that a user may have specified); and recommending said set of one or more policies of potential interest for said customer for applying in said first cloud (Manglik, page 4, paragraph 42 & 45; page 5, paragraph 62; i.e., [0042] In some embodiments, Orchestrator 130 may facilitate the deployment, running, and monitoring of applications on various clouds; [0045] Policy Setting Module 116 that specify uptime criteria for clouds and/or applications that may be candidates for an application run; Recommendation Engine 136 and various other modules and agents to enforce policies; [0062] Recommendation Engine 136 in conjunction with price-performance data to make a recommendation to the user and/or to select a cloud 172 to run a user application. For example, if a user specifies that an application run with uptime greater than 99 .5% on a cloud).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala in view of Manglik so that the system would be able to allow user to specified the policy for the cloud distribution system.  One would be motivated to do so to optimize performance while lowering deployment cost (see Manglik, page 1, paragraph 12).
However, Bryant JR. teaches the limitation wherein maintaining a policy data specifying respective policies defined by a plurality of customers in their corresponding clouds, wherein each cloud is processing user requests in the corresponding cloud (Bryant JR., page 18, paragraph 105; i.e., [0105] Data generated at every step of the method require processing, analysis and storage. Embodiments includes cloud based systems 470 for uploading and storing data generated at each step of the process with an association to a BCI. In certain embodiments of the disclosure, a computer implemented method for storing data on a cloud server 470 is disclosed. The cloud server 470 receives a request from a user or device to store data on the server. The cloud server 470 also receives from the user or device the BCI associated with that data); and wherein said determining and said recommending are based on the policy data specifying respective policies defined by the one or more customers in their corresponding clouds (Bryant JR., page 11, paragraph 58; i.e., [0058] users can access a variety of information, recommendations, and advisory reports 109 relating to labeling and regulatory compliance aspects of cannabis products submitted for testing processing volumes of the various products, the producers of the various products, and their compliance to the laws and regulatory guidelines. Information from certain embodiments of the disclosure, like the database with all the product data, is important in helping producers, processors, and sellers sustain or improve their product and their performance in the supply chain, and for making decisions regarding which producers, processors, and sellers can be relied on to meet specified requirements of the consumers, or the appropriate regulatory).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala in view of Bryant JR. so that the system would be able to recommending the product complied with laws and regulation.  One would be motivated to do so to maintain the quality control and assurance (see Bryant JR., page 11, paragraph 57).
However, Akolkar teaches the limitation wherein software components and said data services hosted in said corresponding cloud in a duration said applications hosted on said software components process user requests (Akolkar, page 3, paragraph 27; page 4, paragraph 30; i.e., [0027] FIG. 2 is a functional block diagram depicting example operations 200 associated with a life cycle of service
solution generation, within the data processing environment of FIG. 1, in accordance with an embodiment of the present invention. Embodiments of the present invention monitor and analyze the consumption of deployed service instances over a
particular period of time. Embodiments of the present invention introduce activities of monitoring, data collection, analysis of data, and recommendation of new or adjusted requirements offering improvement to the existing (current) service application instance, thus including a continual improvement component to the service application life cycle; [0030] The service solution is reviewed and proceeds following client acceptance 235 and the service solution application is deployed as service instance 240. Service instance 240 continues to operate over time and in embodiments of the present invention, the consumption of services and features of the services is monitored by consumption monitor); and wherein the corresponding constraint specifies a respective pair of a condition and an action, wherein the condition is specified with respect to at least one of said software components and said data services (Akolkar, page 3, paragraph 27; page 4, paragraph 30; i.e., [0030] The service solution is reviewed and proceeds following client acceptance 235 and the service solution application is deployed as service instance 240. Service instance 240 continues to operate over time and in embodiments of the present invention, the consumption of services and features of the services is monitored by consumption monitor; [0033] recommended changes to requirements and new requirements are fed into requirements 210 as a basis to consider improvement to service instance 240, and serves to continue the life cycle of the client's service solution. In some embodiments of the present invention, a gap threshold representing a degree of differentiation between the requirements of the current service solution, such as service instance 240, and the results of analyzing the data from the consumption of services and the changes and trends observed in the service marketplace).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala in view of Akolkar so that the system would be able to provide a services over period of time.  One would be motivated to do so to development cycles of service solutions (see Akolkar, page 1, paragraph 4).

Claim(s) 8 & 15 is/are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 8 & 15 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 2-3, 9-10 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 in view of Manglik, U.S. Patent/Pub. No. US 2012/0239739 A1, and Bryant JR. U.S. Pub. No. 2019/0195852 A1, and Akolkar, U.S. Pub. No. 2016/0162909 A1, and further in view of Miller, U.S. Pub. No. 2014/0025608 A1.
As to claim 2, Agarwala-Manglik-Bryant teaches the method as recited in claim 1.  But Agarwala-Manglik-Bryant failed to teach the claim limitation wherein said deployment details further comprise hardware components constituting said first cloud, said method further comprising generating a machine learning (ML) model based on said policy data, wherein said determining comprises predicting said set of one or more policies of potential interest based on said ML model.  
However, Miller teaches the limitation wherein said deployment details further comprise hardware components constituting said first cloud, said method further comprising generating a machine learning (ML) model based on said policy data, wherein said determining comprises predicting said set of one or more policies of potential interest based on said ML model (Miller, page 2, paragraph 28; page 3, paragraph 29; i.e., machine learned from the training set to populate or predict of the selection rules).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Manglik-Bryant in view of Miller so that the system would be able to populate the rules engine.  One would be motivated to do so to able to generate and predict a probabilities for the rules or classification more accurate (see Miller, page 2, paragraph 17).
As to claim 3, Agarwala-Manglik-Bryant-Miller teaches the method as recited in claim 2, wherein each policy is of the form of a rule set and a corresponding action set, wherein said rule set specifies a condition and said corresponding action set specifies said action (Agarwala, page 1, paragraph 8; page 6, paragraph 75; i.e., [0008] A first aspect of the present invention provides a method for end-to-end provisioning of storage clouds, comprising: accessing a set of workload requirements (equivalent to condition) and a set of system resource configurations for a set of hardware and software components associated with a storage cloud; generating a set of plans for provisioning the storage cloud, each of the set of plans proposing an adjustment of the set of system resource configurations (equivalent to action) so that the set of workload requirements are met (equivalent to condition is satisfied); and generating a set of scripts to carry out the set of plans, the set of scripts being configured to orchestrate a deployment and a configuration of the set of hardware and software components; [0075] a set of workload requirements and a set of system resource configurations for a storage cloud are accessed. This typically involves discovering available resources associated with the storage cloud. Specifically, the resource discovery can include determining a number and a configuration of each of the available resources.  In step S2, a set of plans for provisioning the storage cloud is generated. In general, each of the set of plans provide an adjustment of the set of system resource configurations so that the set of workload requirements are met).  

Claim(s) 9-10 & 16-17 is/are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 2-3.  Therefore, claim(s) 9-10 & 16-17 is/are also rejected for similar reasons set forth in claim(s) 2-3.


Claim(s) 4-5, 11-12, 18 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1 and Manglik, U.S. Patent/Pub. No. US 2012/0239739 A1, and Bryant JR. U.S. Pub. No. 2019/0195852 A1, and Akolkar, U.S. Pub. No. 2016/0162909 A1, and Miller, U.S. Pub. No. 2014/0025608 A1, and further in view of Segel, U.S. Pub. No. 2009/0276722 A1.
As to claim 4, Agarwala-Manglik-Bryant-Miller teaches the method as recited in claim 3, wherein said predicting comprises: 
identifying an initial rule set for the customer (Agarwala, page 1, paragraph 5-7; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to ruleset)); 
forming a set of action sets comprising the corresponding action set of each of said set of rule sets (Agarwala, page 1, paragraph 5-7; page 5, paragraph 70; i.e., courses of action that associated with changes of rules engine); 
including each of said subset of action sets and the corresponding rule set as a corresponding policy in said set of one or more policies of potential interest (Agarwala, page 1, paragraph 5-7; page 5, paragraph 70; i.e., courses of action that associated with changes of rules engine).
But Agarwala-Manglik-Bryant-Miller failed to teach the claim limitation wherein finding, based on said ML model, a set of rule sets closest to the initial rule set; selecting, based on said ML model, a subset of action sets that are most suitable for said initial rule set.
However, Segel teaches the limitation wherein finding, based on said ML model, a set of rule sets closest to the initial rule set (Segel, page 5, paragraph 64-70; i.e., matching the primary and the secondary rule sets); selecting, based on said ML model, a subset of action sets that are most suitable for said initial rule set (Segel, page 5, paragraph 64-70; i.e., matching the primary and secondary rule sets).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Manglik-Bryant-Miller in view of Segel so that the system would be able to apply the secondary rules set for matching items.  One would be motivated to do so to improve the less well-defined actions and flexibility of user input (see Segel, page 1, paragraph 2).
As to claim 5, Agarwala-Manglik-Bryant-Miller-Segel teaches the method as recited in claim 1, wherein said one or more customer policies maintained in said policy data comprise corresponding constraints directed to one or more of network security, compliance and cloud governance (Agarwala, page 1, paragraph 5-7; page 2, paragraph 32; page 6, paragraph 75; i.e., storage cloud comprising set of workload requirement (equivalent to constraint) to compliance with requirement).  

Claim(s) 11-14 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 4-7.  Therefore, claim(s) 11-14 is/are also rejected for similar reasons set forth in claim(s) 4-7.
Claim(s) 18, 21, 19-20 is/are directed to system claims and they do not teach or further define over the limitations recited in claim(s) 4, 5, 6-7.  Therefore, claim(s) 18, 21, 19-20 is/are also rejected for similar reasons set forth in claim(s) 4, 5, 6-7.


Claim(s) 6-7, 13-14 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala, U.S. Patent/Pub. No. 2012/0042055 A1, and Manglik, U.S. Patent/Pub. No. US 2012/0239739 A1, and Bryant JR. U.S. Pub. No. 2019/0195852 A1, and Akolkar, U.S. Pub. No. 2016/0162909 A1, and Miller, U.S. Pub. No. 2014/0025608 A1, and Segel, U.S. Pub. No. 2009/0276722 A1, and further in view of Seago, U.S. Pub. No. 2014/0173112 A1.
As to claim 6, Agarwala-Manglik-Bryant-Miller-Segel teaches the method as recited in claim 4.  But Agarwala-Manglik-Bryant-Miller-Segel failed to teach the claim limitation wherein said initial rule set is received from said first customer as part of said receiving, said method comprising calculating a score for each action set in said set of actions sets, wherein said selecting selects said subset of actions sets based on said score.  
However, Seago teaches the limitation wherein said initial rule set is received from said first customer as part of said receiving, said method comprising calculating a score for each action set in said set of actions sets, wherein said selecting selects said subset of actions sets based on said score (Seago, page 3, paragraph 27-28 & 30-31; i.e., [0027] 180. Further, in an embodiment, the user can select one or more selection policy modules for the priority ranking criteria and the probability ranking criteria; [0030] The priority module 203 can then group all of the cloud providers that receive a score of 5 into a first group, all of the cloud providers that receive a score of 4 into a second group, all of the cloud providers that receive a score of 3 into a third group, all of the cloud providers that receive a score of 2 into a fourth group, and all of the cloud providers that receive a score of 1 into a fifth group; [0031] The probability module 205 can receive probability ranking criteria 253 (e.g., parameters such as cost, performance, reliability, internal versus external cloud provider, provider type, provider capacity, and/or date/time of deployment) from a user, which may be specified in the selection policy, and the probability ranking criteria 253 can be stored in a data store 250. Within each priority group, the probability module 205 then determines a probability distribution or probability ranking according to the probability ranking criteria 253).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Manglik-Bryant-Miller-Segel in view of Seago so that the system would be able to provide a matching set of policy for the cloud computing system.  One would be motivated to do so to reduce operating expenses and able to scale resources rapidly (see Seago, page 1, paragraph 1).
As to claim 7, Agarwala-Manglik-Bryant-Miller-Segel-Seago teaches the method as recited in claim 6.  But Agarwala-Manglik-Bryant-Miller-Seago failed to teach the claim limitation wherein said finding is performed using regression similarity learning in said ML model, wherein said selecting is performed using collaborative filtering in said ML model.
However, Segel teaches the limitation wherein said finding is performed using regression similarity learning in said ML model, wherein said selecting is performed using collaborative filtering in said ML model (Segel, page 7, paragraph 115-118; i.e., applying filtering rule (equivalent to collaborative filtering)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agarwala-Manglik-Bryant-Miller-Seago in view of Segel so that the system would be able to apply the secondary rules set for matching items.  One would be motivated to do so to improve the less well-defined actions and flexibility of user input (see Segel, page 1, paragraph 2).

Claim(s) 13-14 & 19-20 is/are directed to non-transitory and system claims and they do not teach or further define over the limitations recited in claim(s) 6-7.  Therefore, claim(s) 13-14 & 19-20 is/are also rejected for similar reasons set forth in claim(s) 6-7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “wherein the condition is specified with respect to at least one of said software components and said data services” (see Applicant’s response, 3/18/22, page 12-13).  It is evident from the detailed mappings found in the above rejection(s) that Akolkar disclosed this functionality (see Akolkar, page 3, paragraph 27; page 4, paragraph 30).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “wherein the condition is specified with respect to at least one of said software components and said data services” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.
	
Listing of Relevant Arts
Blinnikka, U.S. Patent/Pub. No. US 20120030248 A1 discloses application components within the service requirement.
Hadar, U.S. Patent/Pub. No. US 20110231817 A1 discloses software component or service as a function of the parameters over period of time.
Liensberger, U.S. Patent/Pub. No. US 20170289305 A1 discloses criterion over the application and service over period of time.

	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449